WILBUR, Circuit Judge.
Quan Tin Sing applied for writ of .habeas corpus on behalf of his alleged son, Quan Wing Seung. The alleged son was bom August 12, 1912. The alleged father had never seen the alleged son until he arrived in San Francisco. In 1911 the alleged father testified that he had no children, whereas in 1925 • he testified that he had a son, Quan Km Wing, who was bom in 1906, and who was then seeking admission as his son. The record is replete with alleged discrepancies, but, in view of the false testimony given by the father in an effort to secure the admission of an alleged son, we cannot say that a fair hearing was denied because the immigration authorities did not believe his testimony in the present instance.
Judgment affirmed.